            Case 2:19-cv-00649-JAD Document 14 Filed 04/24/20 Page 1 of 3


 1    JOHN R. BAILEY, Nevada Bar No. 0137
      JOSEPH A. LIEBMAN, Nevada Bar No. 10125
 2    JOSHUA P. GILMORE, Nevada Bar No. 11576
      BAILEYKENNEDY
 3    8984 Spanish Ridge Avenue
      Las Vegas, Nevada 89148-1302
 4    Telephone: 702.562.8820
      Facsimile: 702.562.8821
 5    JBailey@BaileyKennedy.com
      JLiebman@BaileyKennedy.com
 6    JGilmore@BaileyKennedy.com

 7    Attorneys for Appellant JEFFREY B. GUINN

 8

 9                                UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11

12    JEFFREY B. GUINN
                                                           Case No. BK-S-13-18986-BTB
13                                  Appellant,             CHAPTER 7

14    vs.                                                  Adversary No. BK-S-14-01007-BTB

15    CDR INVESTMENTS, LLC, a Nevada Limited               Case No: 2:19-cv-00649-JAD
      Liability Company; DONNA A. RUTHE as
16    trustee for the CHARLES L. RUTHE TRUST
      and on behalf of his Individual Retirement            STIPULATION PURSUANT TO
17    Account; DONNA A. RUTHE, in her                       FEDERAL RULE OF BANKRUPTCY
      representative capacity as trustee for the FRANK      PROCEDURE 8018(e)
18    E. GRANIERI REVOCABLE LIVING TRUST

19                                  Respondents.                      ORDER

20

21           Appellant Jeffrey B. Guinn (“Appellant”), by and through his attorney of record, the law firm

22   of BaileyKennedy, and Respondents CDR Investments, LLC and Donna A. Ruthe, as trustee for

23   the Charles L. Ruthe Trust and his individual retirement account and the Frank E. Granieri

24   Revocable Trust (“Respondents”), by and through their attorneys of record, the law firm of Sylvester

25   & Polednak, Ltd., hereby STIPULATE AND AGREE that:

26       On February 21, 2020, Appellant filed an extensive Designation of Record and Statement of

27           Issues on Appeal From Bankruptcy Court pursuant to Federal Rule of Bankruptcy Procedure

28           8009 [Dkt. # 463 in Adversary No. BK-S-14-01007-BTB] (the “Record”).

                                                   Page 1 of 3
             Case 2:19-cv-00649-JAD Document 14 Filed 04/24/20 Page 2 of 3


 1          On March 9, 2020, the Deputy Clerk of the Bankruptcy Court filed a Certificate of Readiness
 2            with this Court, deeming the Record complete [Dkt. # 7].
 3          The Record identifies the relevant transcripts for the Appeal (which were already filed with
 4            the Bankruptcy Court and are available to this Court via CM-ECF).
 5          The Record also identifies most of the documents required for the Appendix under Federal
 6            Rule of Bankruptcy Procedure 8018(b).
 7          Finally, the Record identifies and attaches a copy of any relevant admitted exhibits for the
 8            Appeal.
 9          Accordingly, most, if not all, of the necessary documents for the Appendix have already been
10            identified by docket number (if already filed) or attached (i.e., trial exhibits) to the Record.
11          Due to the COVID-19 Pandemic, undersigned counsel is currently working remotely, and it
12            would be difficult to coordinate the preparation and completion of an extensive Appendix
13            with the firm’s paralegal.
14          Under Federal Rule of Bankruptcy Procedure 8018(e):
15                    Appeal on the Original Record Without an Appendix. The district court
                      or BAP may, either by rule for all cases or classes of cases or by order
16                    in a particular case, dispense with the appendix and permit an appeal to
                      proceed on the original record, with the submission of any relevant parts
17                    of the record that the district court or BAP orders the parties to file.
18          Due to the above and due to the completeness of the Record, the Parties request that this
19            Court approve use of the Record in lieu of an appendix pursuant to Federal Rule of
20            Bankruptcy Procedure 8018(e).
21          Citation to the Record in the Parties’ respective appellate briefs shall be consistent with
22            typical citation practice in this Court. For example, citation to a certain page of Exhibit 1131
23            contained within the Record would be as follows: Exhibit 1131 – Opening Package [Dkt. #
24            463-1, Page 4 of 722].
25   ///
26   ///
27   ///
28   ///

                                                     Page 2 of 3
          Case 2:19-cv-00649-JAD Document 14 Filed 04/24/20 Page 3 of 3


 1      If any other documents that are not included in the Record must be cited during the Appeal,
 2         or this Court orders any additional documents to be filed pursuant to Federal Rule of
 3         Bankruptcy Procedure 8018(e), the Parties will attach them as exhibits to their respective
 4         appellate briefs.
 5

 6   DATED this 20th day of April, 2020.                 DATED this 20th day of April, 2020.
 7   SYLVESTER & POLEDNAK, LTD.                          BAILEYKENNEDY
 8

 9   By     /s/ Jeffrey R. Sylvester                     By     /s/ Joseph A. Liebman
            Jeffrey R. Sylvester, Esq.                          John R. Bailey, Esq.
10          Matthew T. Kneeland, Esq.                           Joseph A. Liebman, Esq.
            1731 Village Center Circle                          Joshua P. Gilmore, Esq.
11          Las Vegas, NV 89134                                 8984 Spanish Ridge Avenue
            Attorneys for Respondents                           Las Vegas, NV 89148
12                                                              Attorneys for Appellant
13

14         IT IS SO ORDERED.

15

16                                              UNITED STATES DISTRICT JUDGE
                                                        4/24/2020
17                                              DATED:

18

19

20

21

22

23

24

25

26

27

28

                                                Page 3 of 3
